                         Case 21-10474-MFW                 Doc 310      Filed 04/22/21        Page 1 of 6




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                            Debtors.
                                                                            Ref. Docket No. 84, 110, 135, & 163


                                     NOTICE OF THIRD SUPPLEMENT TO
                                 LIST OF ORDINARY COURSE PROFESSIONALS

                          PLEASE TAKE NOTICE that, on March 11, 2021, Alamo Drafthouse Cinemas

         Holdings, LLC and its affiliated debtors and debtors in possession in the above-captioned cases

         (collectively, the “Debtors”) filed the Debtors’ Motion for Entry of Order (I) Authorizing the

         Debtors to Retain and Compensate Professionals Utilized in the Ordinary Course of Business and

         (II) Waiving Certain Information Requirements of Local Rule 2016-2 (the “Motion”).2

                          PLEASE TAKE FURTHER NOTICE that, on March 18, 2021, the Debtors filed

         the Notice of Supplement to List of Ordinary Course Professionals [Docket No. 110] (the “First

         Supplemental OCP List”).


         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
             (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
             Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
             (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
             Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
             (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
             Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
             Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
             Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
             Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
             Motion.
28025177.2
                      Case 21-10474-MFW         Doc 310     Filed 04/22/21     Page 2 of 6




                       PLEASE TAKE FURTHER NOTICE that, on March 26, 2021, the Debtors filed

         the Notice of Second Supplement to List of Ordinary Course Professionals [Docket No. 135] (the

         “Second Supplemental OCP List”).

                       PLEASE TAKE FURTHER NOTICE that, on March 29, 2021, the Court entered

         an Order (1) Authorizing the Debtors to Retain and Compensate Professional Utilized in the

         Ordinary Course of Business and (II) Waiving Certain Information Requirements of Local 2016-2

         [Docket No. 163] (the “Ordinary Course Procedures”).

                       PLEASE TAKE FURTHER NOTICE that, as provided for by the Ordinary

         Course Procedures, the Debtors hereby supplement the OCP List with the list attached hereto as

         Exhibit A (the “Third Supplemental OCP List”), which proposes the addition of Forrester &

         Worth, PLLC. For ease of reference, the OCP List as it currently stands as supplemented by the

         First Supplemental OCP List and the Second Supplemental OCP List is attached hereto as

         Exhibit B.

                       PLEASE TAKE FURTHER NOTICE that, in accordance with the Ordinary

         Course Procedures, any responses or objections to the revisions made by the Third Supplemental

         OCP List must be in writing, filed with the Court, 3rd Floor, 824 Market Street, Wilmington,

         Delaware 19801, and served upon and received by the Debtors’ undersigned counsel on or before

         May 6, 2021 at 4:00 p.m. (ET).

                                 [Remainder of the page intentionally left blank]




28025177.2
                                                        2
                       Case 21-10474-MFW   Doc 310     Filed 04/22/21    Page 3 of 6




             Dated: April 22, 2021         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                           /s/ Betsy L. Feldman
                                           M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                           Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                           Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                           Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                           Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                           1000 N. King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253

                                           Counsel to the Debtors and Debtors in Possession




28025177.2
                                                   3
             Case 21-10474-MFW        Doc 310   Filed 04/22/21   Page 4 of 6


                                        EXHIBIT A

                               Third Supplemental OCP List

                  Ordinary Course Professionals Subject to $40,000 Cap


             Ordinary Course Professional &         Types of Services Provided
                       Address



                Forrester & Worth, PLLC             Legal Services – Employee
              2800 N. Central Ave., Ste. 1200                Matters
                   Phoenix, AZ 85004




28025177.2
             Case 21-10474-MFW       Doc 310      Filed 04/22/21   Page 5 of 6


                                       EXHIBIT B

                                    Current OCP List

                  Ordinary Course Professionals Subject to $40,000 Cap


             Ordinary Course Professional &          Types of Services Provided
                       Address


                     Alston & Bird                   Legal Services – Real Estate
                 333 South Hope Street
                       16th Floor
                 Los Angeles, CA 90071


               Arnall Golden Gregory LLP             Legal Services – Real Estate
                  171 17th Street NW
                       Suite 2100
                   Atlanta, GA 30363


                                                   Legal Services – Liquor Licenses
              Davidoff Hutcher & Citron LLP
                    605 Third Avenue
                  New York, NY 10158


                  Fisher & Phillips LLP             Legal Services – Employment
                1075 Peachtree Street, NE
                       Suite 3500
                   Atlanta, GA 30309




                                                      Legal Services – Franchise
                 Haynes and Boone, LLP
                                                               Matters
                  600 Congress Avenue
                       Suite 1300
                 Austin, TX 78701-3285




28025177.2
                                              5
             Case 21-10474-MFW        Doc 310      Filed 04/22/21   Page 6 of 6




             Kane Russell Coleman & Logan PC           Legal Services - Corporate
                  Bank of America Plaza
                     901 Main Street
                        Suite 5200
                   Dallas, Texas 75202



                     KC Branch Firm                 Legal Services – Liquor Licenses
                    860 Osos St Apt 10
                San Luis Obispo, CA 93401


                   Pirkey Barber LLP                  Legal Services – Intellectual
                   1801 East 6th Street                        Property
                        Suite 300
                   Austin, Texas 78702


                      RSM US LLP                        Tax Preparation Services
                 700 Locust St, Suite 205
                   Dubuque, IA 52001


                  Runco & Proffitt, P.C.            Legal Services – Liquor Licenses
                     1616 17th St.
                       Suite 362
                   Denver, CO 80202


              Schwabe, William & Wyatt, P.C.         Legal Services – Employment
               1211 SW Fifth Avenue #1900
                 Portalnd, OR 97204-3795




28025177.2
                                               6
